Citation Nr: 1031338	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  02-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for posttraumatic stress 
disorder.

2.  Entitlement to a rating higher than 20 percent for duodenal 
ulcer disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and L.S. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2000 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the Veteran appeared at a hearing before a 
Decision Review Officer.  In January 2009, the Veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the Veteran's file.

The claim of service connection for depression has been raised by 
the record and the claim is referred to the RO for appropriate 
action.  

In March 2009, the Board remanded the case for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the Board's remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The reopened claim of service connection for posttraumatic stress 
disorder is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in August 1998, the RO denied the claim 
of service connection for posttraumatic stress disorder; after 
the Veteran was notified of the adverse determination and of his 
appellate rights, he did not perfect an appeal the denial of the 
claim and the rating decision became final based on the evidence 
of record.

2.  The additional evidence presented since the rating decision 
by the RO in August 1998 bears directly and substantially upon 
the claim and in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Duodenal ulcer disease is manifested by moderate impairment 
without anemia and weight loss; or recurrent  incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  


CONCLUSIONS OF LAW

1.  The rating decision in August 1998 by the RO, denying service 
connection for posttraumatic stress disorder, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
by the RO in August 1998, denying the claim of service connection 
for posttraumatic stress disorder, is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).

3.  The criteria for a rating higher than 20 percent for duodenal 
ulcer disease have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In light of the favorable 
disposition, that is, the reopening of the claim of service 
connection for posttraumatic stress disorder, the Board need not 
further address VCAA compliance, regarding this claim. 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).




The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the claim for increase, the RO provided post-adjudication VCAA 
notice by letters, dated in December 2003, in May 2008, in March 
2009, and in July 2009.  The Veteran was notified of the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased and the effect of the 
worsening on employment.  The Veteran was notified that VA would 
obtain VA records and records of other Federal agencies, and that 
he could submit other records not in the custody of a Federal 
agency, such as private medical records or with his authorization 
VA would obtain any non-Federal records on his behalf.  The 
notice included the general provisions for the effective date of 
a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the claim); 
and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in October 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).




Duty to Assist

On the reopened claim of service connection for posttraumatic 
stress disorder, the Board is remanding for further development. 

On the claim for increase, under 38 U.S.C.A. § 5103A, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA has obtained VA 
and private medical records identified by the Veteran.  In 
addition, the Veteran was afforded several VA examinations and 
the reports of the examinations are adequate for rating the 
disability. 

As there is no indication of the existence of additional evidence 
to substantiate the claim for increase, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for 
Posttraumatic Stress Disorder


On the application to reopen the claim of service connection for 
posttraumatic stress disorder, although a prior unappealed rating 
decision of the RO is final, it may nevertheless be reopened if 
new and material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board, 
regardless of how the RO ruled on the question.   Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

As the Veteran's current application to reopen the claim was 
received before the regulatory definition of new and material 
evidence was amended in August 2001, the regulatory definition of 
new and material evidence in effect before August 2001 applies.

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection  
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Procedural Background 

In a rating decision in August 1998, the RO denied the claim of 
service connection for posttraumatic stress disorder because 
there was no evidence of an alleged noncombat in-service stressor 
or evidence of a diagnosis of posttraumatic stress disorder that 
conformed to the diagnosis of posttraumatic stress disorder in 
accordance with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric 
Association. 38 C.F.R. § 4.125. 

After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights, the Veteran filed a 
timely notice of disagreement.  The RO then furnished the Veteran 
a statement of the case, including notice that in order to 
complete the appeal a substantive appeal, VA Form 9, must be 
filed within 60 days from the date of the mailing of the 
statement of the case or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. §§ 20.200 and 20.302.

There was no further correspondence with reference to the appeal 
from the Veteran within the remaining period for timely filing a 
substantive appeal.  As the appeal was not perfected, by 
operation of law, the decision by RO became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a).

Evidence Previously Considered

The evidence at the time of the rating decision in August 1998 is 
summarized below.

The service personnel records show that the Veteran served in U. 
S. Navy from July 1974 to July 1977 and he served aboard the 
U.S.S. Fort Snelling from about January 1975 to July 1977. 

The service treatment records, including the reports of entrance 
and separation examinations, contain no psychiatric complaint, 
finding, history, treatment, or diagnosis.  

After service, in a statement in August 1997, the Veteran 
described as a stressor fear of drowning while at sea because he 
could not swim.  VA records show that in March 1998, the 
assessment included to rule out posttraumatic stress disorder.

Additional Evidence

The evidence of record since the rating decision in August 1998 
consists of the following evidence.

In a copy of letter, apparently dated while the Veteran was in 
boot camp in 1974, the Veteran wrote about finding an individual, 
who had passed out, and that his friend gave first aid until an 
ambulance arrived. 



Navy records show that the U.S.S. Fort Snelling was being 
overhauled in 1975 at the Norfolk Naval Shipyard.  The ship's 
deck log shows that in July 1975 a small fire broke out in an 
engine room and the fire was out in 16 minutes.  In August 1975, 
a high temperature alarm sounded in a paint locker, which was 
triggered by welder working nearby.  The alarm was secured in six 
minutes.   In May 1976, while at Guantanamo Bay a sailor was 
transferred to hospital for an apparent overdose.  

VA records later in March 1998 show that the Veteran complained 
of nightmares about a fire aboard the U.S.S. Fort Snelling.  The 
diagnoses included posttraumatic stress disorder.  In May 1998, 
the Veteran presented with symptoms of posttraumatic stress 
disorder.  In July 1998, the Veteran again described the fire 
incident while he was on watch and that he was afraid that he 
would be blamed for the fire so he hid for three hours and later 
the fire was attributed to a civilian welder. 

Analysis

As the additional evidence documents, in part, at least one 
noncombat stressor, a fire incident aboard the U.S.S. Fort 
Snelling, and a diagnosis of posttraumatic stress disorder, the 
absence of which was the basis for the prior denial of the claim, 
the evidence bears directly and substantially on the claim and in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim and the claim is reopened.

Claim for Increase

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts 

In a rating decision in January 1986, the RO granted service 
connection for duodenal ulcer disease and assigned a 20 percent 
rating under Diagnostic Code 7305. 

The current claim for increase was received at the RO in August 
1999.

In November 1999, the Social Security Administration determined 
that the Veteran was disabled to due psychiatric illness. 





On VA examination in April 2000, the Veteran complained of 
colicky pain and vomiting after meals, but not of melena.  He 
stated that he was not taking any medication.  The examiner noted 
that the Veteran displayed no pain and he showed no signs of 
malnutrition.  The Veteran's weight was reported as stable at 174 
pounds.  Physical examination, the bowel sounds were normal.  An 
upper gastrointestinal series was normal.  

VA record show that in September 2001 the Veteran weighed 176.4 
pounds.  In April 2002, he weighed 174 pounds.  

In December 2003, the Veteran testified about abdominal pain.

VA records show that in April 2004, the Veteran weighed 186 
pounds.  In December 2004, the Veteran denied melena, abdominal 
pain, weight loss, or vomiting.  

On VA examination in April 2007, the Veteran complained of 
intermittent abdominal pain since service.  He denied vomiting 
and melena.  The examiner noted that the Veteran was in no acute 
distress, that the disability did not affect daily activities or 
employment as the Veteran had not worked since 1992.  

In January 2009, the Veteran testified that he had stomach pain 
and he avoided eating spicy foods.  

On VA examination in April 2009, the Veteran complained of 
abdominal discomfort after drinking beer and eating greasy and 
spicy foods.  He stated that he induced vomiting by putting his 
finger down his throat.  The examiner noted that the Veteran was 
overweight and that he had gastroesophageal reflux disease and  
diverticulosis.  The VA examiner noted that the Veteran had no 
weight loss or anemia, and that the Veteran did not have a 
history of incapacitating episodes or vomiting or melena due to 
duodenal ulcer disease.  The Veteran weighed 199 pounds.  The 
diagnosis was stable duodenal ulcer. 


Analysis

Duodenal ulcer disease is currently rated 20 percent under 
Diagnostic Code 7305.  Under Diagnostic Code 7305, the criteria 
for the next higher rating, 40 percent, are impairment of health 
manifested by anemia and weight loss; or recurrent   
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year.   

The record shows that over the period of the appeal, there is no 
evidence of anemia associated with duodenal ulcer disease.  And 
the Veteran has gained weight not lost weight as his weight went 
from 174 in 2000 to 199 in 2009.  Also, The subjective complaints 
and objective findings do not reflect recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.   In the absence of the aforementioned anemia 
and weight loss or recurrent incapacitating episodes, the 
criteria for a 40 percent rating under Diagnostic Code 7305 at 
any time during the period of the appeal have not been met.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt  standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration. Step one, is 
to determine whether the schedular rating adequately contemplates 
a claimant's disability picture.  


If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.

If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not have any 
symptomatology not already contemplated by the Rating Schedule 
under Diagnostic Code 7503. 

As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate. 
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008).






ORDER


As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is reopened, 
to this extent only the appeal is granted.

A rating higher than 20 percent for duodenal ulcer disease is 
denied.



REMAND

On the reopened claim of service connection for posttraumatic 
stress, before deciding the claim on the merits, as the evidence 
of record is insufficient to decide the claim, further 
evidentiary development is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action

1.  Obtain records from the Social Security 
Administration. 

2.  Afford the Veteran a VA psychiatric 
examination, including psychological 
testing for posttraumatic stress disorder, 
to determine whether the Veteran has 
posttraumatic stress disorder. 





If the Veteran has posttraumatic stress 
disorder, then is it at least as likely as 
not that posttraumatic stress disorder is 
related to the Veteran's experiences in 
service, which have been documented or the 
Veteran is competent as a lay witness to 
identify, namely: 

In boot camp, the Veteran and a friend 
found an individual, who apparently 
had passed out, and the Veteran stood 
by until an ambulance arrived;  

While undergoing overhaul, in August 
1975, while the Veteran was on watch, 
a high temperature alarm sounded in a 
paint locker, which was triggered by 
welder working nearby, the alarm was 
secured in six minutes; 

In an amphibious landing exercise, in 
high winds, a merchant ship close by 
was forced to drag anchor before 
recovering and came within 150 yards 
of the Veteran's ship; 

A shipmate, who overdosed, was 
transferred to a hospital; and, 

The Veteran feared drowning at sea 
because he could not swim, but there 
was no actual drowning event at sea. 

In formulating the opinion, the examiner is 
to consider that there is no evidence that 
the Veteran served in combat or that he 
experienced hostile military or terrorist 
activity, while he was in service.  There is 
no evidence of an actual fire in the "paint 
locker" incident and the Veteran was not the 
subject of an investigation. 

The examiner is asked to comment on the 
validity of the psychological testing for 
posttraumatic stress disorder in determining 
whether the Veteran has posttraumatic stress 
disorder related to any noncombat in-service 
stressor. 

The examiner is also asked to comment on 
whether the Veteran's fear of drowning is a 
"traumatic event" or stressor sufficient to 
support the diagnosis of posttraumatic stress 
disorder under Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 
(DSM-IV), of the American Psychiatric 
Association. 

The examiner is also asked to consider that 
the term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as it is to find against causation

The claims folder must be made available 
for review by the examiner.

3.  After the above development is 
completed, adjudicate the claim of service 
connection of posttraumatic stress disorder 
on the merits.  If the benefit remains 
denied, furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 









The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


